DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/25/2021 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021 and 03/24/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2019/0053313), hereinafter “Zhou”.

As to claim 15, Zhou teaches a user equipment (UE) for wireless communication (Zhou, Fig. 4, [0047], the wireless device in the communication network), comprising: 
a memory (Zhou, Fig. 4, [0047], the wireless device includes a memory storing instructions); and 
one or more processors coupled to the memory (Zhou, Fig. 4, [0047], the wireless device includes a processor connected to the memory that executes the instructions in the memory to perform the functions of the wireless device), the one or more processors configured to: 
receive, from a base station, a signal including at least one parameter associated with a reference signal, wherein the reference signal is not a cell-specific reference signal (Zhou, [0119], [0146], [0151], the wireless device receives from the base station configuration parameters in a message including CSI-RS resources, DM-RS, initial received target power of a preamble, etc. The CSI-RS is not a cell-specific reference signal); and 
transmit, to the base station and based at least in part on measurements of the reference signal (Zhou, [0063], [0123] ln 1-6, [0132], [0140]-[0141], [0143], [0148], [0151], the wireless device measures reference signals, such as channel-state information reference signal (CSI-RS) and based on the measurement initiates a random access procedure), a random access preamble with a transmit power based at least in part on the at least one parameter (Zhou, [0142]-[0143], Fig. 21, [0151], the wireless device transmits the first random access preamble to the base station for the random access procedure based on the measurement of the reference signal (CSI-RS), the initial received target power for the preamble, path loss value, etc.).

As to claim 16, Zhou teaches wherein the UE communicates with the base station on a 5G New Radio network (Zhou, Fig. 4, [0047], the wireless device communicates with the base station in the communication network, which is a 5G network).

As to claim 17, Zhou teaches wherein the reference signal includes at least one of a tracking reference signal, a channel state information reference signal (Zhou, [0063], [0123] ln 1-6, [0132], [0140]-[0141], [0143], [0148], the wireless device measures reference signals, such as channel-state information reference signal (CSI-RS) and based on the measurement initiates a random access procedure), or a combination thereof.

As to claim 18, Zhou teaches wherein the random access preamble includes a 2-step random access preamble or a 4-step random access preamble (Zhou, [0119], [0141], the preamble is used on a 4-step or 2-step random access procedure).

As to claim 19, Zhou teaches wherein the signal is a system information block message (Zhou, [0119], [0146], the configuration is comprised in system information block type 2 (SIB2)).

As to claim 20, Zhou teaches wherein the at least one parameter includes a target received power associated with the random access preamble (Zhou, [0146], [0151], the wireless device receives from the base station configuration parameters in a message including initial received target power of a preamble).

As to claim 21, Zhou teaches wherein the transmit power is based at least in part on the target received power associated with the random access preamble (Zhou, [0142]-[0143], [0146], Fig. 21, [0151], the wireless device transmits the first random access preamble for the random access procedure with a preamble power based on the initial received target power for the preamble).

As to claim 22, Zhou teaches wherein the target received power is distinct from at least one additional target received power associated with a synchronization signal (Zhou, [0146], [0151], the parameters include the initial received target power for CSI-RS resource, which is distinct that a SS block).

As to claim 23, Zhou teaches wherein the at least one parameter includes a power control offset associated with the reference signal (Zhou, [0146], [0151], the resource parameters include a power offset value used for preamble power associated with the a first CSI-RS).

As to claim 25, Zhou teaches wherein the transmit power is based at least in part on a pathloss estimate, wherein the pathloss estimate is based at least in part on a measurement of the reference signal (Zhou, [0143], [0161], the wireless device determines the first transmission power for the preamble based on a first reference signal power value and a first path loss value. The first path loss value is based on the measurement of reference signal received power value (RSRP value)).

As to claim 28, Zhou teaches a base station for wireless communication (Zhou, Fig. 4, [0047], the base station in the communication network), comprising: 
a memory (Zhou, Fig. 4, [0047], the base station includes a memory storing instructions); and 
one or more processors coupled to the memory (Zhou, Fig. 4, [0047], the base station includes a processor connected to the memory that executes the instructions in the memory to perform the functions of the base station), the one or more processors configured to: 
transmit, to a user equipment (UE), a signal including at least one parameter associated with a reference signal, wherein the reference signal is not a cell-specific reference signal (Zhou, [0119], [0146], [0151], the wireless device receives from the base station configuration parameters in a message including CSI-RS resources, DM-RS, initial received target power of a preamble, etc. The CSI-RS is not a cell-specific reference signal); and 
receive, from the UE and based at least in part on measurements of the reference signal (Zhou, [0063], [0123] ln 1-6, [0132], [0140]-[0141], [0143], [0148], [0151], the wireless device measures reference signals, such as channel-state information reference signal (CSI-RS) and based on the measurement initiates a random access procedure), a random access preamble with a transmit power based at least in part on the at least one parameter (Zhou, [0142]-[0143], Fig. 21, [0151], the wireless device transmits the first random access preamble to the base station for the random access procedure based on the measurement of the reference signal (CSI-RS), the initial received target power for the preamble, path loss value, etc.).

As to claim 29, Zhou teaches wherein the at least one parameter includes a target received power associated with the random access preamble that is distinct from at least one additional target received power associated with a synchronization signal (Zhou, [0146], [0151], the wireless device receives from the base station configuration parameters in a message including initial received target power of a preamble for CSI-RS, which is distinct that a SS block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2022/0095136), hereinafter “Beale” in view of Zhou et al. (US 2019/0053313), hereinafter “Zhou”.

As to claim 1, Beale teaches a user equipment (UE) for wireless communication (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], a UE in a wireless communication network), comprising: 
a memory (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], the UE includes a memory storing software); and 
one or more processors coupled to the memory (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], the UE includes a controller/processor executing the software to perform the functions of the UE), the one or more processors configured to: 
receive, while the UE is in a low-power mode, a reference signal from a base station (Beale, Fig. 1, Fig. 3, [0049], Fig. 6, [0071], the UE is in inactive or idle mode and measures reference signal received power (RSRP) of signals received from the gNode before sending a random access preamble 120); and 
initiate, with the base station, a random access procedure based at least in part on measurements of the reference signal (Beale, Fig. 1, Fig. 3, [0049]-[0050], based on the RSRP measurements, the UE determines the PRACH CE and PRACH resources, which are used for the transmission of the PRACH preamble 120 by the UE to the gNode).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 1, wherein the reference signal is not a cell-specific reference signal.

However, Zhou teaches wherein the reference signal is not a cell-specific reference signal (Zhou, [0063], [0123] ln 1-6, [0132], [0143], the wireless device measures reference signals, such as channel-state information reference signal (CSI-RS) and based on the measurement initiates a random access procedure. The CSI-RS is not a cell-specific reference signal. See also [0140]-[0141], [0143], [0148], beam failure recovery PRACH (BFR-PRACH) is based on channel state information reference signal measurement which makes the UE initiates a random access procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

As to claim 2, Beale teaches wherein the UE communicates with the base station on a 5G New Radio network (Beale, [0006], [0024]-[0025], [0030], Figs. 1-3, [0049], the UE communicates with the gNodeB in an NR wireless communication system (5G or new radio)).

As to claim 3, Beale teaches wherein the low-power mode is associated with an idle mode, an inactive state, or a combination thereof (Beale, Fig. 1, Fig. 3, [0049], the UE is in inactive or idle mode).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 4, wherein the reference signal includes at least one of a tracking reference signal, a channel state information reference signal, or a combination thereof.

As to claim 4, Zhou teaches wherein the reference signal includes at least one of a tracking reference signal, a channel state information reference signal (Zhou, [0063], [0123] ln 1-6, [0132], [0140]-[0141], [0143], [0148], the wireless device measures reference signals, such as channel-state information reference signal (CSI-RS) and based on the measurement initiates a random access procedure), or a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 5, wherein the one or more processors are further configured to: 
receive, from the base station, a message including at least one parameter associated with the random access procedure, 
wherein the random access procedure is initiated based at least in part on the at least one parameter.

As to claim 5, Zhou teaches wherein the one or more processors are further configured to: 
receive, from the base station, a message including at least one parameter associated with the random access procedure (Zhou, [0132], [0143], Fig. 21, [0154]-[0155], Fig. 27, [0199], the wireless device receives an RRC message from the base station including a threshold to compare the measured quality of beams. When on the measured quality for RSs is above a second threshold (e.g. to identify a potential candidate beam), the wireless device determines the transmission power of a preamble for BFR-PRACH and initiates the random access procedure),
wherein the random access procedure is initiated based at least in part on the at least one parameter (Zhou, [0132], [0143], Fig. 21, [0154]-[0155], Fig. 27, [0199], the wireless device receives an RRC message from the base station including a threshold to compare the measured quality of beams. When on the measured quality for RSs is above a second threshold (e.g. to identify a potential candidate beam), the wireless device determines the transmission power of a preamble for BFR-PRACH and initiates the random access procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 6, wherein the at least one parameter includes at least one threshold, and wherein the random access procedure is initiated based at least in part on the measurements, of the reference signal, satisfying the threshold.

As to claim 6, Zhou teaches wherein the at least one parameter includes at least one threshold, and wherein the random access procedure is initiated based at least in part on the measurements, of the reference signal, satisfying the threshold (Zhou, [0132], [0143], Fig. 21, [0154]-[0155], Fig. 27, [0199], the wireless device receives an RRC message from the base station including a threshold to compare the measured quality of beams. When on the measured quality for RSs is above a second threshold (e.g. to identify a potential candidate beam), the wireless device determines the transmission power of a preamble for BFR-PRACH and initiates the random access procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 10, wherein the at least one parameter includes at least one parameter associated with a transmit power for a random access preamble, and wherein the random access procedure is initiated by transmission of the random access preamble with the transmit power.

As to claim 10, Zhou teaches wherein the at least one parameter includes at least one parameter associated with a transmit power for a random access preamble, and wherein the random access procedure is initiated by transmission of the random access preamble with the transmit power (Zhou, [0142]-[0143], Fig. 21, [0151], the wireless device receives an RRC message from the base station including a first preamble received target power value of the cell for a first random access procedure. The wireless devices initiates the first random access procedure using a first transmission power that is based on the first preamble received target power value of the cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 11, wherein the at least one parameter, associated with the transmit power for the random access preamble, includes at least one of a target received power, a power ramping parameter, a power control offset, or a combination thereof.

As to claim 11, Zhou teaches wherein the at least one parameter, associated with the transmit power for the random access preamble, includes at least one of a target received power (Zhou, [0142]-[0143], Fig. 21, [0151], the wireless device receives an RRC message from the base station including a first preamble received target power value of the cell for a first random access procedure. The wireless devices initiates the first random access procedure using a first transmission power that is based on the first preamble received target power value of the cell), a power ramping parameter, a power control offset, or a combination thereof (Zhou, [0146], the wireless device receives in the RRC message a power offset value, preamble initial received target power value, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).



As to claim 13, Beale teaches a base station for wireless communication (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], a gNodeB in a wireless communication network), comprising: 
a memory (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], the gNodeB includes a memory storing software); and 
one or more processors coupled to the memory (Beale, Fig. 1, Fig. 3, Fig. 6, [0070], [0177]-[0179], the gNodeB includes a controller/processor executing the software to perform the functions of the gNodeB), the one or more processors configured to: 
transmit, to the UE, a reference signal for the UE to measure (Beale, Fig. 1, Fig. 3, [0049], Fig. 6, [0071], the UE is in inactive or idle mode and measures reference signal received power (RSRP) of signals received from the gNode before sending a random access preamble 120), wherein the random access procedure is based at least in part on measurements of the reference signal (Beale, Fig. 1, Fig. 3, [0049]-[0050], based on the RSRP measurements, the UE determines the PRACH CE and PRACH resources, which are used for the transmission of the PRACH preamble 120 by the UE to the gNode).

Beale teaches the claimed limitations as stated above. Beale does not explicitly teach the following features: regarding claim 13, transmit, to a user equipment (UE), a broadcast message including at least one parameter associated with a random access procedure.

However, Zhou teaches transmit, to a user equipment (UE), a broadcast message including at least one parameter associated with a random access procedure (Zhou, [0132], [0143], Fig. 21, [0154]-[0155], Fig. 27, [0199], the wireless device receives an RRC message from the base station including a threshold to compare the measured quality of beams. When on the measured quality for RSs is above a second threshold (e.g. to identify a potential candidate beam), the wireless device determines the transmission power of a preamble for BFR-PRACH and initiates the random access procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Zhou, in order to increase the likelihood that the preamble is received by a base station by the base station configuring different transmission powers (Zhou, [0142] ln 6-9).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2022/0095136), hereinafter “Beale” in view of Zhou et al. (US 2019/0053313), hereinafter “Zhou”, and further in view of Kung et al. (US 2021/0321461), hereinafter “Kung”.

Beale and Zhou teach the claimed limitations as stated above. Beale and Zhou do not explicitly teach the following features: regarding claim 7, wherein the at least one threshold is distinct from at least one additional threshold associated with measurements of a synchronization signal.

As to claim 7, Kung teaches wherein the at least one threshold is distinct from at least one additional threshold associated with measurements of a synchronization signal (Kung, [0048], [0052]-[0054], the RRC configures parameters for the random access procedure including rsrp-ThresholdCSI-RS, rsrp-ThresholdSSB, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale and Zhou to have the features, as taught by Kung, in order to increase the efficiency of communication between device (a UE and network node) by enabling the UE to correctly determine whether a random access procedure is successfully completed (Kung, [0720]).

Beale and Zhou teach the claimed limitations as stated above. Beale and Zhou do not explicitly teach the following features: regarding claim 8, wherein the at least one threshold includes a first threshold associated with a 2-step random access procedure and a second threshold associated with a 4-step random access procedure.

As to claim 8, Kung teaches wherein the at least one threshold includes a first threshold associated with a 2-step random access procedure and a second threshold associated with a 4-step random access procedure (Kung, [0048], [0057]-[0058], the RRC configures parameters for the random access procedure including msgA-RSRP-ThresholdSUL associated with 2-step RA type and msgA-RSRP-Threshold associated with 4-step RA type).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale and Zhou to have the features, as taught by Kung, in order to increase the efficiency of communication between device (a UE and network node) by enabling the UE to correctly determine whether a random access procedure is successfully completed (Kung, [0720]).

Beale and Zhou teach the claimed limitations as stated above. Beale and Zhou do not explicitly teach the following features: regarding claim 9, wherein the one or more processors are further configured to: 
determine whether to initiate a 2-step random access procedure or a 4-step random access procedure based at least in part on the measurements, the first threshold, and the second threshold.

As to claim 9, Kung teaches wherein the one or more processors are further configured to: 
determine whether to initiate a 2-step random access procedure or a 4-step random access procedure based at least in part on the measurements, the first threshold, and the second threshold (Kung, [0057]-[0058], [0127], [0130]-[0131], [0134], [0141], [0144]-[0146], the random access type is set to 2-step RA or 4-step RA based on the RSRP of downlink pathloss reference compared with the RSRP_THRESHOLD_RA_TYPE_SELECTION. The RSRP_THRESHOLD_RA_TYPE_SELECTION is set to msgA-RSRP-ThresholdSUL or msgA-RSRP-Threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale and Zhou to have the features, as taught by Kung, in order to increase the efficiency of communication between device (a UE and network node) by enabling the UE to correctly determine whether a random access procedure is successfully completed (Kung, [0720]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2022/0095136), hereinafter “Beale” in view of Zhou et al. (US 2019/0053313), hereinafter “Zhou”, and further in view of Baghel et al. (US 2019/0268882), hereinafter “Baghel”, and further in view of Bergström et al. (US 2020/0367234), hereinafter “Bergström”.

Beale and Zhou teach the claimed limitations as stated above. Beale and Zhou do not explicitly teach the following features: regarding claim 12, wherein the one or more processors are further configured to: 
monitor a paging occasion, wherein the reference signal is received based at least in part on monitoring the paging occasion; and 
receive, from the base station and based at least in part on the monitoring, a paging message for the UE, wherein the random access procedure is initiated based at least in part on receiving the paging message.

As to claim 12, Baghel teaches wherein the one or more processors are further configured to: 
monitor a paging occasion (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station); and 
receive, from the base station and based at least in part on the monitoring, a paging message for the UE (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station), wherein the random access procedure is initiated based at least in part on receiving the paging message (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station. Once the UE receives the paging notification, the UE initiates the RACH procedure with the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale and Zhou to have the features, as taught by Baghel, in order to reduce RRC signaling overhead, reduce congestion and provide better network usage and increase battery life of the UE (Baghel, [0045]).

Beale, Zhou and Baghel teach the claimed limitations as stated above. Beale, Zhou and Baghel do not explicitly teach the following features: regarding claim 12, wherein the reference signal is received based at least in part on monitoring the paging occasion.

However, Bergström teaches wherein the reference signal is received based at least in part on monitoring the paging occasion (Bergström, [0143], [0150], the UE receives reference signals during paging occasions, where the RS include DMRS, CSI-RS, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale, Zhou and Baghel to have the features, as taught by Bergström, in order to enable the network to more efficiently use its radio resources as it allows the network to transmit reference signals less frequently and only when they are to be used by the UEs (Bergström, [0024]-[0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2022/0095136), hereinafter “Beale” in view of Zhou et al. (US 2019/0053313), hereinafter “Zhou”, and further in view of Baghel et al. (US 2019/0268882), hereinafter “Baghel”.

Beale and Zhou teach the claimed limitations as stated above. Beale and Zhou do not explicitly teach the following features: regarding claim 14, wherein the one or more processors are further configured to: 
transmit, to the UE, a paging message for the UE; and 
receive, from the UE, a random access preamble based at least in part on transmitting the paging message.

As to claim 14, Baghel teaches wherein the one or more processors are further configured to: 
transmit, to the UE, a paging message for the UE (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station); and 
receive, from the UE, a random access preamble based at least in part on transmitting the paging message (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station. Once the UE receives the paging notification, the UE initiates the RACH procedure with the base station. Fig. 4, [0078], the RACH procedure is initiated by the UE transmitting a preamble to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale and Zhou to have the features, as taught by Baghel, in order to reduce RRC signaling overhead, reduce congestion and provide better network usage and increase battery life of the UE (Baghel, [0045]).

Claim 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0053313), hereinafter “Zhou” in view of Jung et al. (US 2019/0053171), hereinafter “Jung”.

As to claim 24, Zhou teaches wherein the transmit power is based at least in part on a pathloss estimate (Zhou, [0143], the wireless device determines the first transmission power for the preamble based on a first reference signal power value and a first path loss value).

Zhou teaches the claimed limitations as stated above. Zhou does not explicitly teach the following features: regarding claim 24, wherein the pathloss estimate is based at least in part on the power control offset.

However, Jung teaches wherein the pathloss estimate is based at least in part on the power control offset (Jung, [0031], [0039]-[0040], the UE uses serving SS block or CSI-RS resource/port for path loss estimation for RACH and uplink communication. The procedure includes information including a user equipment Tx power setting offset or a SS block/CSI-RS port-specific RSRP offset. A path loss offset parameter is also used for the determination of the adjusted PL).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Jung, in order to influence and better direct the operation of the wireless communication device within the network (Jung, [0004]). 

Zhou teaches the claimed limitations as stated above. Zhou does not explicitly teach the following features: regarding claim 26, wherein the at least one parameter includes one or more weights, and wherein the pathloss estimate is based at least in part on applying the one or more weights to the measurement of the reference signal.

As to claim 26, Jung teaches wherein the at least one parameter includes one or more weights, and wherein the pathloss estimate is based at least in part on applying the one or more weights to the measurement of the reference signal (Jung, [0031], [0039]-[0040], the user equipment receives PL (path loss) offset parameters and adjusts the measured PL using the PL offset parameter associated with the SS block or CSI-RS resource/port. The UE uses serving SS block or CSI-RS resource/port for path loss estimation for RACH and uplink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beale to have the features, as taught by Jung, in order to influence and better direct the operation of the wireless communication device within the network (Jung, [0004]). 

Claim 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0053313), hereinafter “Zhou” in view of Baghel et al. (US 2019/0268882), hereinafter “Baghel”.

Zhou teaches the claimed limitations as stated above. Zhou does not explicitly teach the following features: regarding claim 27, wherein the one or more processors are further configured to: 
monitor a paging occasion; and 
receive, from the base station and based at least in part on the monitoring, a paging message for the UE, wherein the random access preamble is transmitted based at least in part on receiving the paging message.

As to claim 27, Baghel teaches wherein the one or more processors are further configured to: 
monitor a paging occasion (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station); and 
receive, from the base station and based at least in part on the monitoring, a paging message for the UE (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station), wherein the random access preamble is transmitted based at least in part on receiving the paging message (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station. Once the UE receives the paging notification, the UE initiates the RACH procedure with the base station. Fig. 4, [0078], the RACH procedure is initiated by the UE transmitting a preamble to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to have the features, as taught by Baghel, in order to reduce RRC signaling overhead, reduce congestion and provide better network usage and increase battery life of the UE (Baghel, [0045]).

Zhou teaches the claimed limitations as stated above. Zhou does not explicitly teach the following features: regarding claim 30, wherein the one or more processors are further configured to: 
transmit, to the UE, a paging message for the UE, 
wherein the random access preamble is received based at least in part on transmitting the paging message.

As to claim 30, Baghel teaches wherein the one or more processors are further configured to: 
transmit, to the UE, a paging message for the UE (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station), 
wherein the random access preamble is received based at least in part on transmitting the paging message (Baghel, Fig. 12, [0154], the UE monitors its paging opportunities and receives the paging notification from the base station. Once the UE receives the paging notification, the UE initiates the RACH procedure with the base station. Fig. 4, [0078], the RACH procedure is initiated by the UE transmitting a preamble to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to have the features, as taught by Baghel, in order to reduce RRC signaling overhead, reduce congestion and provide better network usage and increase battery life of the UE (Baghel, [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keskitalo et al. U.S. Patent Application Pub. No. 2021/0176670 – Link monitoring with self-backhauling for wireless networks.
Jeon et al. U.S. Patent Application Pub. No. 2020/0053779 – Channel selection using a listen before talk procedure.
Jeon et al. U.S. Patent Application Pub. No. 2018/0324853 – RACH power offset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473